Opinion filed July 12, 2012




                                              In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-12-00044-CV
                                          __________

                IN THE INTEREST OF B.S. AND B.F., CHILDREN


                              On Appeal from the 318th District Court

                                      Midland County, Texas

                                 Trial Court Cause No. FM 52,162


                              MEMORANDUM OPINION

       The trial court entered an order terminating the parental rights of the mother of B.S. and
B.F. The trial court also terminated the parental rights of B.S.’s father. The mother (appellant)
has filed a notice of appeal from the termination order. We affirm.
       Appellant presents two issues for review. In those issues, she asserts that the evidence is
legally and factually insufficient to support the finding that termination is in the best interest of
her children.
       Termination of parental rights must be supported by clear and convincing evidence. TEX.
FAM. CODE ANN. § 161.001 (West Supp. 2011). To determine on appeal if the evidence is
legally sufficient in a parental termination case, we review all of the evidence in the light most
favorable to the finding and determine whether a rational trier of fact could have formed a firm
belief or conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To
determine if the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26
(Tex. 2002).
       To terminate parental rights, it must be shown by clear and convincing evidence that the
parent has committed one of the acts listed in Section 161.001(1)(A)–(T) and that termination is
in the best interest of the child. Section 161.001. In this case, the trial court found that appellant
committed four of the acts listed in Section 161.001(1). The trial court found that appellant had
knowingly placed or knowingly allowed the children to remain in conditions or surroundings that
endangered the physical or emotional well-being of the children, that appellant had engaged in
conduct or knowingly placed the children with persons who engaged in conduct that endangered
their physical or emotional well-being, that appellant had constructively abandoned the children,
and that appellant had failed to comply with the provisions of a court order stating the actions
necessary for her to obtain the return of the children. See Section 161.001(1)(D), (E), (N), (O).
Appellant does not challenge the findings made pursuant to Section 161.001(1). Any one of
these unchallenged findings was sufficient to support termination as long as termination was
shown to be in the children’s best interest. See Section 161.001. The trial court also found that
termination was in the children’s best interest. See Section 161.001(2).
       The question before us is whether the best interest finding is supported by legally and
factually sufficient evidence. With respect to the best interest of a child, no unique set of factors
need be proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis. Holley v. Adams,
544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited to, (1) the desires of the
child, (2) the emotional and physical needs of the child now and in the future, (3) the emotional
and physical danger to the child now and in the future, (4) the parental abilities of the individuals
seeking custody, (5) the programs available to assist these individuals to promote the best
interest of the child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or omissions of the
parent that may indicate that the existing parent-child relationship is not a proper one, and
(9) any excuse for the acts or omissions of the parent. Id. Additionally, evidence that proves one



                                                  2
or more statutory grounds for termination may also constitute evidence illustrating that
termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
       The Texas Department of Family and Protective Services became involved with appellant
and her children in July 2010 when appellant, while intoxicated, locked herself in a room with
B.F., who was a baby at that time. Appellant had a knife and was reportedly threatening suicide.
Services were begun after this incident. Then, on December 1, 2010, another incident occurred
that caused the children to be removed from appellant’s care. That night, appellant left the
children alone in her apartment. B.S. was eight years old, and B.F. was eleven months old at that
time. Appellant went to somebody else’s residence and got into a physical altercation with a
female. The police were called. The responding officer described appellant as being intoxicated,
“[n]ot at all [sober].” He testified that appellant had a strong odor of alcoholic beverage,
bloodshot eyes, and slurred speech. Appellant was taken to the hospital to get a wound in her
head stapled shut. She was arrested at the hospital for public intoxication after she became
belligerent with the police and the emergency room staff. The officer testified that appellant was
in no condition that night to care for children.
       The record shows that appellant has suffered with mental health issues since the age of
fourteen and has threatened suicide numerous times.          Appellant has been diagnosed with
schizoaffective bipolar disorder, anxiety, and depression.       Appellant also has a history of
substance abuse, including alcohol, marihuana, and cocaine. Appellant admitted that she drank
excessively and sometimes blacked out; that, up until a year before the trial in this case, she
smoked marihuana daily; and that she started using crack after her children were removed.
Although appellant had been to rehab twice, once in 2004 and once in August 2010, and was
supposed to be working services to obtain the return of her children, she tested positive for
cocaine two or three times while this case was pending in the trial court. She also failed to show
for twelve of her nineteen scheduled drug tests. Appellant also reported “a vicious cycle” of
domestic violence in her relationships with men. There was ample evidence that appellant could
not provide a safe and stable home for her children.
       Appellant was ordered to complete various services as part of her family service plan.
She did not complete her services, and she cancelled twenty-two of the forty-nine scheduled
visitations with her children. Appellant admitted at trial that she was in no position to take the
children home with her, that the children were happy and healthy in the home of appellant’s aunt,

                                                   3
and that B.F. would be in a happy and healthy home if placed with his father. Appellant also
agreed that her aunt would be a wonderful adoptive mother for B.S.              However, appellant
requested that her rights not be terminated and that she be allowed to continue a relationship with
her children through visitation.
       The record shows that the trial court conferred with B.S. in chambers to determine her
wishes. The Department’s conservatorship caseworker in this case, Martha Mayo, testified that
B.S. seemed much older than nine years old because of what she had seen and because B.S. had
been responsible for a lot of B.F.’s care. Mayo reported that she did not see much of a bond
between the children and appellant but that the “children are very bonded to [appellant’s aunt].”
The children had lived with appellant’s aunt since December 6, 2010, and they were doing well
in that home.
       B.F.’s father learned two months prior to trial that B.F. was his son. During those two
months, B.F.’s father had been “excellent” and had completed all of the services requested of
him. He had bonded with B.F. in that short period of time and showed that he would be a
responsible father to B.F. B.F.’s father and appellant’s aunt were working together to keep a
relationship between B.S. and B.F. The Department’s ultimate goal for the children was for
appellant’s aunt to adopt B.S. and for B.F.’s father to have sole custody of B.F. Mayo testified
that the termination of appellant’s parental rights would be in the children’s best interest.
       Based upon the evidence in the record, we cannot hold that the trial court’s best interest
finding is not supported by clear and convincing evidence; the trial court could reasonably have
formed a firm belief or conviction that it would be in the children’s best interest for appellant’s
parental rights to be terminated. The evidence is both legally and factually sufficient to support
the best interest finding. Appellant’s first and second issues are overruled.
       We affirm the trial court’s order terminating the parental rights of the mother of B.S. and
B.F.


                                                              JIM R. WRIGHT
                                                              CHIEF JUSTICE
July 12, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.


                                                  4